Exhibit 10.7

CONSENT AGREEMENT

This CONSENT AGREEMENT (this “Consent Agreement”), dated as of September 24,
2008, is made by Arizona Sciences and Technology Enterprises, LLC, a Arizona
limited liability company (“AzTE”).

WHEREAS, PetroTech Holdings, Corp. (“PetroTech”) and AzTE are the only Members
of PetroAlgae, LLC (“PetroAlgae”) and are parties to the Operating Agreement (as
defined and described below);

WHEREAS, LV Administrative Services, Inc., is the collateral agent for PetroTech
Holdings, Corp. (the “Agent”); and

WHEREAS, AzTE is willing to consent to, among other things, the Working Capital
Financings (as defined below) upon the terms and conditions contained herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, AzTE agrees as follows:

1. Capitalized terms used herein without definition shall have the meanings
assigned to such terms in that certain Amended and Restated Limited Liability
Company Agreement of PetroAlgae, dated as of February 16, 2007 (as amended,
restated and/or modified from time to time in accordance with its terms, the
“Operating Agreement”).

2. Notwithstanding anything to the contrary contained in the Operating
Agreement, AzTE hereby (a) consents to, and hereby agrees to waive the
restrictions and requirements set forth in Section 5.2g of the Operating
Agreement in respect of or in connection with, the incurrence by PetroAlgae of
indebtedness (whether secured by the assets of PetroAlgae or otherwise) to
PetroTech and/or any owner, subsidiary and/or affiliate of PetroTech pursuant to
one or more transactions or series of transactions, having an ordinary interest
rate not to exceed 12% (collectively, the “Working Capital Financings”) and
(b) agrees that, for purposes of distributions under Section 9.3 of the
Operating Agreement, liabilities incurred under or in connection with the
Working Capital Financings shall be deemed to have priority in right of payment
to liabilities of PetroAlgae to AzTE.

3. Notwithstanding anything to the contrary set forth in Section 5.1(h) of the
Operating Agreement, AzTE hereby further agrees that in respect any Action by
Written Consent of Directors of PetroAlgae which approves Working Capital
Financings by PetroTech, AzTE hereby waives the requirement to provide the AzTE
Observer (as defined in the Operating Agreement) with no less than two (2) days
prior notice of such proposed Action by Written Consent of Directors; provided
that, the AzTE Observer shall be provided with prompt written notice of such
Action by Written Consent of Directors once signed by the Directors of
PetroAlgae.

4. The Agent hereby agrees that it will not effect an assignment of any rights
it may have in and to that certain License Agreement dated as of February 16,
2007 between AzTE and PetroAlgae (as amended, restated and/or modified from time
to time) without the prior written consent of AzTE, which such consent will not
be unreasonably conditioned, withheld or delayed.



--------------------------------------------------------------------------------

5. Other than as explicitly set forth herein, no rights or obligations contained
in the Operating Agreement shall be amended, modified or otherwise affected by
the terms of this Consent Agreement or the transactions contemplated hereby.

6. AzTE shall, from and after the date hereof, upon reasonable request of
PetroTech and/or any subsidiary and/or affiliate of PetroTech, execute and
deliver such other agreements, documents and instruments as any such party may
reasonably request to obtain the full benefit of this Consent Agreement.

7. AzTE warrants and represents that it is fully entitled and duly authorized to
enter into and deliver this Consent Agreement and undertake the obligations set
forth herein. AzTE also warrants and represents that: (a) neither the execution,
nor the delivery, nor the performance of this Consent Agreement it will conflict
with or result in a breach or violation of, or constitute a default under, any
agreement or instrument by which it or its properties are bound, or any law,
order, judgment, decree, rule or regulation applicable to it of any court,
regulatory body, administrative agency, governmental body, stock exchange or
arbitrator having jurisdiction over it; and (b) no consent, approval,
authorization or order of, or declaration or filing with, any court or
governmental agency or body, or any other person or entity, is required to be
obtained or filed by it in connection with the transactions contemplated in this
Consent Agreement, except for those that have been obtained or made on or prior
to the date hereof or otherwise provided for herein.

8. This Consent Agreement shall be binding upon AzTE’s successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Delaware applicable to contracts made and entirely to be performed in such
State.

9. Any signature delivered by a party by facsimile or electronic transmission
shall be deemed to be an original signature hereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent Agreement as of
the date set forth above.

 

ARIZONA SCIENCES AND TECHNOLOGY ENTERPRISES, LLC By:  

/s/ Charlie Lewis

Name:   Charlie Lewis Title:   VP Venture Development

 

ACKNOWLEDGED AND AGREED:

LV ADMINISTRATIVE SERVICES, INC.,

As Agent

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory